Exhibit 10.2

 

LOGO [g433380image_001.jpg]

VIA HAND DELIVERY

November 5, 2012

Michael W. Zellner

Re: Transition and Release Agreement

Dear Mike:

Thank you for agreeing to remain in the position of VP, Finance and Chief
Financial Officer of PMC-Sierra, Inc. (“PMC” or the “Company”) beyond your
original Separation Date of November 9, 2012.

Once countersigned by you, this letter (this “Amendment One”) confirms our
understanding of the terms of the extension of your employment and amends, only
as stated, the terms of your Transition and Release Agreement dated August 7,
2012 (the “Transition Agreement”) as follows:

A. “Transition Period” and “Separation Date”: You and PMC agree that you will
remain in PMC’s employment in your current role from now until a date to be
determined but no later than December 31, 2012 (the “Transition Period”). Either
you or PMC may terminate your employment within the Transition Period with at
least ten (10) day’s written notice and that date will become the “Separation
Date” for purposes of your rights and obligations under the Transition
Agreement, as amended by this Amendment One. While you remain employed during
the Transition Period, you will continue to receive your current salary and
benefits as stated in Section 1 of the Transition Agreement.

B. Separation payment and benefits: There is no change to the amount or terms
and conditions of the Separation Payment specified in Section 2 of the
Transition Agreement. The extended period to exercise which is covered in
Section 3(b) of the Transition Agreement will commence the day after the new
Separation Date and will continue through the earlier of (i) the 180th day
following the Separation Date or (ii) the expiration of the grant.

 

LOGO [g433380image_002.jpg]

 

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g433380image_001.jpg]

 

C. Limited payment of COBRA premiums: The conditional entitlement to receive
payment of COBRA premiums as described in Section 5 shall continue through the
end of the ninth month following your new Separation Date.

D. Legal: Unless expressly addressed by this Amendment One, the Transition
Agreement remains in full force and effect. In the case of a conflict between
this Amendment One and the Transition Agreement, this Amendment One has
precedence. Unless otherwise amended, defined terms shall have the meaning
ascribed to them by the Transition Agreement. This Amendment together with the
Transition Agreement, the Indemnification Agreement, the Change of Control
Agreement, the Confidentiality Agreement and the grant agreements associated
with each equity grant (not exclusive to those grants identified in the
Transition Agreement) constitute the entire Agreement between you and PMC with
respect to any matters referred to herein.

Thank you again, Mike, for your continuing support of PMC.

Yours truly,

 

/s/ Gregory S. Lang

Gregory S. Lang President and Chief Executive Officer

AGREEMENT OF EMPLOYEE:

My signature below signifies my agreement with Amendment One to the Transition
Agreement and my understanding that the terms of the Transition Agreement,
including without limitation the General Release, remain in full force and
effect except as expressly amended by this Amendment One.

 

Signed:  

/s/ Michael W. Zellner

    Date:   November 5, 2012   Michael W. Zellner      

 

LOGO [g433380image_002.jpg]

 

Page 2 of 2